NOT FOR PUBLICATION


                           STATE OF LOUISIANA


                             COURT OF APPEAL


                               FIRST CIRCUIT


                                 2021 CA 1406


                          DONALD T. BROWN, DDS
    0N
L                                  VERSUS


          DOUGLAS D. McGINITY, McGINITY LAW FIRM, LLC
                           AND HANNAH CHOKR


                                           Judgment Rendered.     FJUL 14 2022


                 Appealed from the 22nd Judicial District Court
                     In and for the Parish of St. Tammany
                               State of Louisiana
                             Case No. 2016- 13910


                 The Honorable Ellen M. Creel, Judge Presiding



Thomas H. Huval                      Counsel for Plaintiff/Appellee
Stefini W. Salles                    Donald T. Brown, DDS
Covington, Louisiana
and

Neil H. Mixon
Baton Rouge, Louisiana


Kevin R. Tully                       Counsel for Defendant/Appellants
H. Carter Marshall                   Douglas D. McGinity and McGinity Law
New Orleans, Louisiana               Firm, LLC




          BEFORE: WHIPPLE, C. J., LANIER, AND HESTER, JJ.
LANIER, J.


       This case arises out of a suit on an open account filed by plaintiff, Donald T.

Brown, D. D. S.,      against defendants, Douglas D. McGinity and McGinity Law Firm,

LLC ( hereinafter      sometimes collectively referred to as " McGinity"),         and Nisrine


Chokr, the mother of Zienab Chokr, a/ k/ a Zara Chokr, a minor who was injured in


an automobile accident.          Dr. Brown alleged that following his treatment of Zara,

McGinity and Ms. Chokr failed to pay the $ 3, 777. 00 balance due and owing on

Zara' s account.      Cross motions for summary judgment were filed by the parties and

heard by the district court on November 5, 2020.

       In a companion appeal, Brown v. McGinity, 2021- 1405 ( La. App.                      1 Cir.


       22),           So. 3d          Brown    I), this court affirmed the district court' s


December 30, 2020 judgment granting summary judgment in favor of plaintiff,

Donald T. Brown, D.D. S. and against Nisrine Chokr, Douglas D. McGinity, and

McGinity Law Firm, LLC, jointly,               severally, and in solido in the amount of


 3, 777. 00, plus court costs, interest, and reasonable attorney fees.           In the instant


appeal, McGinity seeks review of the district court's December 30, 2020 judgment

denying McGinity' s motion for summary judgment,                     which the district court


certified as a final judgment pursuant to La. Code Civ. P. art. 1915.


       Pursuant to La. Code Civ. P. art. 968, no appeal lies from the denial of a


motion for summary judgment. The denial of a motion for summary judgment is

an interlocutory judgment and is not appealable absent a showing of irreparable

injury. Ascension School Employees Credit Union v. Provost Salter Harper &

Alford, L.L.C., 2006- 0992 (          La. App. 1 Cir. 3/ 23/ 07),    960 So. 2d 939, 940.    The


district   court' s   certification   that   the   December    30,   2020 judgment    denying

McGinity's      motion     for   summary judgment          was   final   and   appealable    was



ineffectual.    There is no authority for the certification of a judgment denying a

motion for summary judgment as final.              La. Code Civ. P. art. 968; La. Code Civ. P.



                                                   2
art. 1915;   Belanger v. Gabriel Chemicals, Inc., 2000- 0747 ( La.      App.   1   Cir.


5/ 23/ 01), 787 So. 2d 559, 563, writ denied, 2001- 2289 ( La. 11/ 16/ 01), 802 So. 2d


612.    Nonetheless,   because we have already concluded in Brown I that the

summary judgment granted in favor of Dr.          Brown was warranted        and that


McGinity owes $ 3, 777. 00 on the open account, we dismiss this appeal as moot.

We assess all costs associated with this appeal against appellants, Douglas D.


McGinity, and McGinity Law Firm, LLC.

APPEAL DISMISSED.




                                          3